DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to an EV comprising a fusion polypeptide, claimed in claims 9-10, 12-13, 15, 17-18, 21 and 24-30, in the reply filed on 3/11/22 is acknowledged. Election was made without traverse of polypeptide, VSV peptide, CD63 and homo-dimerization domain. 
Claims 1-4, 6-8, 11, 14-16 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 9-10, 12-13, 17 and 25-29 read on the elected Group II and elected species and are under consideration. 
Drawings
The drawings are objected to because Figures 5-7 are missing labels at the Y and X-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 28 is objected to because of the following informalities: Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); MPEP § 608.01(m).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 12-13, 17 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 9 is drawn to an EV comprising a fusion polypeptide, the fusion polypeptide comprising at least one POI, at least one exosomal protein and at least one homo-multimerization domain; wherein the POI is displayed on the EV surface, wherein the POI is a polypeptide or protein for targeting the EV to a tissue, organ or cell type of interest, and wherein the exosomal protein is capable of transporting a polypeptide construct to an EV and enriching for the POI on the EV surface. 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The instant specification defines “POI” [PGPUB0025]:
The terms “protein of interest”, “polypeptide of interest”, “POI”, “therapeutic polypeptide of interest”, “biotherapeutic”, “biologic”, and “protein biologic” are used interchangeably herein and shall be understood to relate to any polypeptide that can be utilized for therapeutic purposes through e.g. binding a target and/or in any other way interacting with an interaction partner and/or replace a protein and/or supplement or complement an existing intracellular protein, thereby exerting its therapeutic effect.
The instant specification defines “multimerization domain” [PGPUB0022]:
The term “multimerization domain” may be understood to relate to any polypeptide or protein that enables multimerization (i.e. formation of biomolecular complexes) of several copies of the fusion polypeptide constructs as described herein.
The instant specification defines “exosomal protein” [PGPUB0024]:
The terms “exosomal sorting domain”, “EV sorting domain”, “EV sorting protein”, “EV protein”, “EV polypeptide”, “exosomal polypeptide” and “exosomal protein” and similar are used interchangeably herein and shall be understood to relate to any polypeptide that can be utilized to transport a polypeptide construct (which typically comprises, in addition to the exosomal sorting protein, at least one POI and at least one polypeptide-based multimerization domain) to a suitable vesicular structure, i.e. to a suitable EV.
Therefore, the claims are drawn to a fusion protein of any protein or polypeptide that can be used for therapeutic purposes (directly or indirectly) that targets the EV to a tissue, organ or cell type of interest, any exosomal protein and a multimerization domain. The broadest reasonable interpretation of the exosomal protein includes any region, domain or derivative of an exosomal protein (please see claim 26). The broadest reasonable interpretation includes a fusion polypeptide that is two polypeptides because the multimerization domain can be part of the exosomal protein or POI. 
Assessment of whether species are support in the original specification 
Twenty-three embodiments of the invention of the claims were reduced to practice at the time of filing. Applicants disclosed SEQ ID NOs: 47-64 , 67 and 87-88 (fusion proteins comprising a POI, exosomal protein and multimerization domain). 
There was no disclosure of other fusion polypeptide sequences that meet the limitations of claim 9. There was no disclosure of regions, domains and derivatives as an exosomal protein. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of SEQ ID NO: 47-64 , 67 and 87-88 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of SEQ ID NOs: 47-67 and 87-88 are not representative of the genus because the genus is huge encompassing any POI, an exosomal protein and multimerization domain. If one considers that the exosomal protein can also be any region, domain, derivative thereof (claim 26) and the POI can be any targeting peptide or protein (claim 28) the genus is enormous. 
Therefore, disclosure of SEQ ID NO: 47-64 , 67 and 87-88 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the fusion polypeptide comprising a POI that targets the EV to a tissue, organ or cell of interest, an exosomal protein that is capable of transporting a polypeptide construct to an EV and enriching for the POI on the EV surface.  The data do not suggest the physical basis for the claimed activity and therefore do not describe which regions, domain and derivatives of an exosomal protein have the claimed activity. 
The specification fails to provide description in the structure of the protein to make. This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the fusion polypeptides of SEQ ID NO: 47-64 , 67 and 87-88. Therefore, only SEQ ID NO: 47-64 , 67 and 87-88 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 26-27 and 29 are indefinite for recitation of an open Markush group. MPEP 2173.05(h) states “A Markush grouping is a closed group of alternatives, i.e. the selection is made from a group “consisting of” (rather than “comprising” or “including") the alternative members. Abbott Labs., 334 F.3d at 1260, 67 USPGQ2d al 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because itis unclear what other alternatives are intended to be encompassed by the claim. If the claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof). id. at 1281. The claims should be amended to “…selected from the group consisting of…”.
Regarding claim 26, the limitation “syntenin” in parenthesis between “syntenin-1” and “syntenin-2” renders the claim indefinite because it is unclear if the limitation in parenthesis includes both syntenin-1 and syntenin-2. A search 
Regarding claim 28, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 28 recites the limitation "any other decoy receptor.." in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because the receptors listed before are not claimed as decoy receptors. Applicants can correct this by removing “any other”. 

Claim 29 is indefinite because:
- the SEQ ID Nos comprise more than the POI. The sequences claimed comprise the POI, exosomal protein and homo-multimerization domain (fusion proteins) (SEQ ID NO: 47-64 , 67 and 87-88). It is unclear if the claim is drawn to only a portion of the SEQ ID NO comprising the POI. If Applicants mean the fusion polypeptide is selected from the group of sequences, the claim should be amended to “wherein the fusion polypeptide is selected from the group consisting of…”. 
-SEQ ID NO: 47 in the specification is defined as hTNFR1-foldon-Nterminal syntenin [PGPUB0051], however the sequence of SEQ ID NO: 47 in the sequence listing is Hemophilus influenzae. It is unclear what is the sequence of SEQ ID NO: 47.
Its impossible to determine the metes and bounds of the claim. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends from claim 9. Claim 28 recites “the EV according to claim 9, wherein the POI is selected from… ii. a targeting peptide or protein, such as an RVG peptide, a VSV peptide, a p-selecting binding peptide, an e-selecting binding peptide and/or any other targeting peptide or protein; iii. a protein for the treatment of a lysosomal storage disorder.  In the broadest reasonable interpretation of claim 9, the POI comprises any targeting peptide or protein. The scope of the POI of claim 28 part ii is identical to the scope of the POI in claim 9. Therefore, claim 28 fails to further limit the scope of the POI of claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-13, 17, 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Andaloussi et al. (WO2014/168548,cited in IDS) as evidenced by Lewis et al. (Biochemistry, 51, 6545-6555;2012). 
	El Andaloussi et al. teach exosomes displaying signaling incompetent CD63-TNFR1 (p. 52). As evidenced by instant claim 26, CD63 meets the limitation of an “exosomal protein” and “is capable of transporting a polypeptide construct to an EV and enriching for the POI on the cell surface”.  As evidenced by instant claim 28, TNFR1 receptor meets the limitation of POI that targets the EV to a tissue, organ or cell type of interest. With respect to the limitation “wherein the POI is displayed on the EV surface”, El Andaloussi et al. teach that the fusion protein of CD63-sTNFR1 is expressed on the exosomal surface (Fig. 2 and p. 7). With respect to the limitation “at least one homo-multimerization domain”, the extracellular domains of TNFR1 forms dimers. As evidenced by Lewis et al. TNFR1 forms dimers (Abstract). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, Lewis et al. is relied upon only to establish that TNFR1 comprises a homo-mulitmerization domain that forms dimers of the receptor. 
With respect to claims 10 and 12-13, El Andaloussi et al. teach that one single delivery vesicle may comprises more than one polypeptide (i.e. a plurality of constructs are present on a single exosome) (p. 17). El Andaloussi et al. teach the delivery vesicles are normally formulated with at least one pharmaceutically acceptable excipient (bottom of p. 25). 
With respect to claim 17, El Andaloussi et al. teach extracellular vesicles are produced in cells and released into the cell media (p. 42).
With respect to claim 25, as indicated above, TNFR1 form dimers, therefore the extracellular domain comprises a homo-dimerization domain. 
With respect to claim 26, El Andaloussi et al. teach the fusion protein comprises CD63.
With respect to claim 28, El Andaloussi et al. teach the fusion protein comprises TNFR1.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654